    Case 4:20-cv-00083-MWB-MA Document 23 Filed 12/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAVIER COLLAZO,                                   No. 4:20-CV-00083

           Plaintiff,                             (Judge Brann)

     v.

CAPTAIN MILLER, et al.,

          Defendants.

                                   ORDER

                             DECEMBER 29, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant Miller’s motion for summary judgment, Doc. 19, is
          GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendant Miller, and as against Plaintiff on all claims in the complaint;

    3.    Defendant Miller’s motion to dismiss, Doc. 17, is DENIED AS
          MOOT;

    4.    Defendants Pozza and “Use of Force Team” are DISMISSED WITH
          PREJUDICE pursuant to 28 U.S.C. § 1915(e); and

    5.    The Clerk of Court is directed to CLOSE this case.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
